77 F.3d 472
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee Robert WILLIAMS, Plaintiff-Appellant,v.Sergeant BELL;  Officer Boone;  Officer Wiggins;  TalmadgeL. Barnett;  Captain Dail;  Lieutenant Richardson;Sergeant Johnson;  Sergeant Elliott,Defendants-Appellees,andDoctor Stanley, Defendant.
No. 95-7567.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-93-291-H)
Lee Robert Williams, Appellant Pro Se.  Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief in his 42 U.S.C. § 1983 (1988) action.   We have reviewed the record and the district court's opinion dismissing the claims against Defendant Carraway under 28 U.S.C. § 1915(d) (1988).   We find no reversible error, and accordingly, we affirm on the reasoning of the district court.   Williams v. Bell, No. CA-93-291-H (E.D.N.C. Nov. 17, 1993).


2
With regard to the grant of summary judgment in favor of the remaining defendants, Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).   The magistrate judge recommended that the motion be granted and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.   Despite this warning, Appellant failed to object to the magistrate judge's recommendation.


3
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).   Appellant has waived appellate review by failing to file objections after receiving proper notice.   Accordingly, we affirm the order of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.